 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   KENNETH TALBOTT SR.,                    Case No. CV 19-00925 VAP (RAO)
12                       Petitioner,
13          v.                               JUDGMENT
14   C. KOENIG,
15                       Respondent.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
20   is dismissed with prejudice.
21

22

23   DATED: July 5, 2019
24
                                        VIRGINIA A. PHILLIPS
25                                      UNITED STATES DISTRICT JUDGE
26

27

28
